Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  line 20 in claim 1 has 2 commas after the word “exists” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0322566) in view of Kim ‘100 (US 2013/0065100)

With respect to claim 1, Kim discloses a battery pack exhaust duct 270 disposed within a housing 400/600 of a battery pack 2, the battery pack exhaust duct 270 [Figure 9; Figure 12; Figure 11; 0085-0094] comprising: 

a guide part that is hollow; 
an exhaust inlet 271 through which an inside of the housing 400 communicates with an inside of the guide part; 
an exhaust outlet 270 through which the inside of the guide part communicates with an outside of the housing  400/600 [0093-0094]; and 
at least two exhaust guide components 275/274 arranged within the guide part, wherein 

each of the first 275 and second exhaust guide components 274/272 has a first part and a second part [Figures 9-12], 
the first part has a first end that is disposed near to a corresponding one interior surface among the first and second interior surfaces, and the first part extends in a direction away from the corresponding one interior surface and extends toward the exhaust inlet 271 [ see annotated Figure 12], 
the second part has a first end that is disposed near to the first part, the second part extends in a direction approaching the corresponding one interior surface near which the first part exists, and the second part has a second end that is apart from the corresponding one interior surface, and the second end of the second part of the first exhaust guide component 275 and the second end of the second part 274 of the second exhaust guide component 274/272 are displaced along an axis along which the guide part extends.  [See annotated Figure 12]


    PNG
    media_image1.png
    813
    861
    media_image1.png
    Greyscale


Kim does not specifically disclose a guide tube. 

Kim ‘100 discloses a battery pack exhaust duct comprising a guide tube 71 [Figure 6; 0080-0090]



With respect to claim 2, Kim discloses wherein the second parts extend toward the exhaust inlet 271. [Figure 12]
  
With respect to claim 3, Kim discloses wherein when the first exhaust guide component 275 and the second exhaust guide 242/274 component are seen along an axis along which the guide part extends, the second part of the first exhaust guide component 275 at least partly overlaps the first part 272 of the second exhaust guide component 272/274.  [Figure 9; Figure 12; Figure 11]


With respect to claim 4, Kim discloses wherein when the first exhaust guide component 275 and the second exhaust guide 274/272 component are seen along the axis that is perpendicular to the axis along which the guide part extends, the second part of the first exhaust guide component 275 at least partly overlaps the first part 272 of the second exhaust guide component 272/274.  [Figure 9; Figure 11]

With respect to claim 5, Kim discloses wherein the exhaust guide components 275 each have a L-shape. [Figure 9]

With respect to claim 6, Kim discloses a battery pack 1 comprising: a battery 100 that includes a valve 25 that opens to discharge gas if a pressure increases within the battery 100; the battery pack exhaust duct 270 and a housing 400/600 that houses the battery 100 and the battery pack exhaust duct 270. [Figure 1; Figure 2; 0094]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimizu et al. US 2017/0237055
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KIRAN Akhtar/Examiner, Art Unit 1723